

116 HR 4430 IH: Clean Data in Higher Education Act of 2019
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4430IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mrs. Trahan introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to assign a unique numeric identifier to institutions of
			 higher education to facilitate data collection and reporting, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Clean Data in Higher Education Act of 2019. 2.Universal unique numeric data identifier (a)Assignment of unique numeric identifier requiredNot later than 18 months after the date of the enactment of this Act, the Secretary of Education shall assign a unique numeric identifier to at least each campus of each institution of higher education that participates in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) to be used for reporting and disaggregating data for the purposes of the following:
 (1)Surveys conducted as a part of the Integrated Postsecondary Education Data System (IPEDS) or any other Federal postsecondary institution data collection effort, as completed in accordance with section 487(a)(17) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(17)).
 (2)Reports required to be filed under section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)).
 (3)The electronic exchange of data under section 485B of the Higher Education Act of 1965 (20 U.S.C. 1092b).
 (4)Determinations under section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b). (5)Reports filed on the College Navigator website (as defined in section 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a)).
 (6)Reports filed on the College Scorecard website of the Department of Education (or any successor website).
 (7)To the extent determined to be appropriate by the Secretary, any other data systems of the Department of Education that include information on institutions of higher education.
 (b)ConsiderationsIn carrying out subsection (a), the Secretary of Education shall— (1)consider the ability to use the unique numeric identifier assigned under such subsection to—
 (A)disaggregate institutions of higher education by corporate ownership; (B)identify an institution of higher education with more than one campus; and
 (C)in the case of institutions of higher education described in subparagraph (B), distinguish between a campus with a specific location and a distance education program;
 (2)account for interactions of the unique numeric identifier with requirements under title IV of the Higher Education Act (20 U.S.C. 1070 et seq.), including by preventing institutional attempts to evade such requirements by changing the unique numeric identifiers associated with the campuses of the institution;
 (3)to the extent practicable, minimize the paperwork burden on institutions of higher education; (4)create and make public a crosswalk indicating changes in the unique numeric identifiers assigned by the Secretary to each campus under subsection (a) and the numeric identifiers used by the Department of Education prior to the date on which the Secretary assigns each campus a unique numeric identifier; and
 (5)annually create and make public an updated crosswalk indicating changes in unique numeric identifiers assigned to campuses, including changes that result from the establishment of new locations, the closing of campuses, and changes in ownership and affiliation.
				